Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 and 12 in the reply filed on 01/28/2021 is acknowledged.
Claims 13-17 and 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/28/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-0630579 (hereinafter referred as ‘579, refer attached English language machine translation for claim mapping).
Regarding claim 1, ‘579 teaches a water treatment system comprising a tank (1), a fan (2) that is configured to blow float (4) formed on a surface of water, a float collection device (5), and a float removing mechanism (pump 6 and piping associated with it to remove float collected in device 5) that is configured to remove the float from the tank. ‘579 teaches that “the installation position and installation water of the blower 2 can be appropriately set corresponding to the shape and size of the storage tank 1” and “Each of the four blowing devices 2 is installed so that the blowing direction thereof 
The limitation “for a poultry chiller including a chiller tank” is an intended use of the system. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"). In this instance the limitation “chiller tank” does not distinguish itself from a tank because “chiller tank” term does not imply any particular structure other than being a tank.
Furthermore, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 
Regarding claim 2, ‘579 teaches limitations of claim 1 as set forth above. It is evident from fig. 1 that the fan is positioned on a first side of the tank and the float collecting device is positioned on a second opposite side of the tank.
Regarding claim 3, ‘579 teaches limitations of claim 2 as set forth above. ‘579 also teaches that the fan is adjacent and/or coupled to an upper portion of a sidewall of the chiller tank (refer fig. 1).
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over ‘579 as applied to claim 1 above, and further in view US 2013/0319949 (hereinafter referred as “Booth”).
Regarding claims 4-5, ‘579 teaches limitations of claim 1 as set forth above. ‘579 does not teach that the float removal mechanism comprises a paddle and a drive mechanism configured to advance the paddle across the float holding tank and that the float holding tank includes a ramp terminating in a lip at a side portion of the float holding tank, and wherein the drive mechanism is configured to advance the paddle up the ramp such that float collected by the paddle is discharged over the lip.
Booth teaches a method and apparatus for removing solids separated from wastewater, or algae from algal solution, using an improved dissolved air flotation system that incorporates a slowly rotating cylindrical sieve at the end of an upward sloping beach to drain free water from the float, which has been pushed up the beach and onto the rotating sieve, and a doctor blade that removes the thickened float from the rotating sieve is disclosed (abstract, fig. 1, 2 and 3). The apparatus of Booth has a 
‘579 and Booth are analogous inventions in the art of removing floating material from a tank using float removal mechanisms. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of ‘579 with teachings of Booth to provide the float removal mechanism comprising a paddle and a drive mechanism configured to advance the paddle across the float holding tank and that the float holding tank includes a ramp terminating in a lip at a side portion of the float holding tank, and wherein the drive mechanism is configured to advance the paddle up the ramp such that float collected by the paddle is discharged over the lip to effectively remove float from flotation tank.
Regarding claims 6-7, ‘579 teaches limitations of claim 1 as set forth above. ‘579 does not teach that the float removal mechanism comprises a rotary screen and a drive mechanism configured to rotate the rotary screen in the float holding tank, and that the float removal mechanism comprises a wiper adjacent the rotary screen, and wherein the drive mechanism is configured to rotate the rotary screen such that float collected on an outer surface of the rotary screen is removed by the wiper.
Booth teaches a method and apparatus for removing solids separated from wastewater, or algae from algal solution, using an improved dissolved air flotation system that incorporates a slowly rotating cylindrical sieve at the end of an upward 
‘579 and Booth are analogous inventions in the art of removing floating material from a tank using float removal mechanisms. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of ‘579 with teachings of Booth to provide the float removal mechanism comprising a rotary screen and a drive mechanism configured to rotate the rotary screen in the float holding tank, and that the float removal mechanism comprises a wiper adjacent the rotary screen, and wherein the drive mechanism is configured to rotate the rotary screen such that float collected on an outer surface of the rotary screen is removed by the wiper to enable removal of excess water from the float, thereby thickening the float, in an efficient manner that uses minimal space and energy and does not damage the solids (refer [0004] of Booth).
Claims 8, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over ‘579 as applied to claim 1 above, and further in view of US 2010/0213110 (hereinafter referred as “Urqhart”).
Regarding claim 8, ‘579 teaches limitations of claim 1 as set forth above. ‘579 does not teach that the float removal mechanism comprises a floating weir in the float holding tank and a drain chute in communication with the outside of the float holding tank, the floating weir comprising an upper opening with a weir edge configured to allow float on a surface of the water to pass over the weir edge into the upper opening and a lower opening configured to allow float passing through the floating weir to exit through 
Urquhart teaches a tank (14) comprising a floating weir (28) for removal of floating sludge, the floating weir is a free floating weir having a removal mechanism attached to it for removal of sludge [0031]. The embodiments of fig. 5a-5c discloses details of the weir, the weir a drain chute (connected to outlet 408) in communication with the outside of the float holding tank [0041], the floating weir comprising an upper opening with a weir edge configured to allow float on a surface of the water to pass over the weir edge into the upper opening and a lower opening configured to allow float passing through the floating weir to exit through the drain chute (refer fig. 5a-5c), the floating weir further configured to float in the water of the float holding tank with the weir edge proximate the water level in the float holding tank (refer abstract, paragraphs [0030]-[0042]).
‘579 and Urquhart are analogous inventions in the art of tanks comprising float removal mechanisms. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of ‘579 with teachings of Urquhart to provide the float removal mechanism comprising a floating weir in the float holding tank and a drain chute in communication with the outside of the float holding tank, the floating weir comprising an upper opening with a weir edge configured to allow float on a surface of the water to pass over the weir edge into the upper opening and a lower opening configured to allow float passing through the floating weir to exit through the drain chute, the floating weir further configured to float in the water of the float holding tank with the weir edge proximate the water level in the float holding 
Regarding claim 9, providing a sliding seal between the floating weir and connecting chute would have been an obvious matter of design choice to one of ordinary skill in the art because it is mere type of connecting means between two fluid communication conduits.
Regarding claim 10, Urquhart further teaches that the floating weir comprising a plurality of spaced apart floatation segments (412 in fig. 5a) with a gap defined between adjacent ones of the segmans, the gaps providing a flow path for float to flow therethrough and into the upper opening of the floating weir (refer fig. 5a and 5c indicating gaps facilitating collection of floating sludge).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over ‘579 as applied to claim 1 above, and further in view of US 5173190 (hereinafter referred as “Picek”).
Regarding claim 12, ‘579 teaches limitations of claim 1 as set forth above. ‘579 does not teach that the system is in combination with a chiller tank. 
Picek teaches a system (fig. 1) for reprocessing overflow waste water 14 as discharged from carcass chill tank 1, the system comprising a static flotation tank 3. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/PRANAV N PATEL/Primary Examiner, Art Unit 1777